El Juez Asociado Sr. Aldkey,
emitió la opinión del tribunal.
De la escritura pública de 14 de octubre de 1914 otorgada ante el notario José C. Ramos y de los documentos a ella agregados e insertos en la copia que tenemos presente, re-sulta que María Torres Díaz, en su.carácter de albacea tes-tamentaria de Jesús María Texidor Vázquez, confesó reci-bidos de Charles L. Crehore el capital e intereses debidos: al finado que estaban garantizados con hipoteca; que en' un procedimiento tramitado por ella ante el Tribunal de Distrito de G-uayama, con la intervención del Fiscal, se le concedió autorización para otorgar escritura de cancelación de esa hipoteca como tal albacea testamentaria; y que por tal escritura otorgo a Crehore carta de pago y de cance-lación de hipoteca y consintió como tal albacea en que fuera cancelada en el registro de la propiedad.
De la copia del testamento de Jesús María Vázquez ape-tece que en su cláusula duodécima instituyó por herederos, a cinco hijos, de los cuales dos están representados por los nietos del testador, y que por la décimatercera nombró por sus albaceas, en primer término, a su esposa Mana Angela *34Torres y Díaz, sin que aparezca qne le confiriera facultades especiales para el cargo.
Con vista de estos docnméntos el Registrador de la Pro-piedad de Gfuayama se negó a cancelar la hipoteca de Don Jesús María Texidor “por aparecer otorgado el acto de can-celación sin intervención de los herederos del citado Don Jesús María Texidor.” La apelación interpuesta en tiempo por Charles L. Crehore es la qne motiva el presente recurso gubernativo con súplica de qne revoquemos la nota recu-rrida y ordenemos al registrador qne proceda a la cance-lación de la hipoteca.
Para resolver el recurso es necesario que consideremos dos cuestiones, a saber: 1. -Si la albacea otorgante puede can-celar la hipoteca por sí sola sin la intervención y consenti-miento de los herederos instituidos, y 2, si siendo necesario el consentimiento de los herederos puede ser suplido por la autorización que para cancela,!' la hipoteca concedió a la alba-cea el Tribunal de Distrito de G-uayama, en un procedimiento en el que no fueron oídos los herederos y que se tramitó con la sola intervención del Fiscal.
Ya hemos resuelto varias veces y últimamente en el caso de Baquero y González v. El Registrador de San Juan, deci-dido en 21 de este mes y año, que la cancelación de un .crédito hipotecario entraña un verdadero acto de enajena-ción que no puede otorgarse sin mandato expreso de la persona a cuyo favor está constituida la hipoteca. La can-celación de una hipoteca es un acto que exige como requi-sito esencial el consentimiento de la persona a cuyo favor está constituido dicho derecho real.
• Sentado lo que precede cabe preguntar si María 'Torres Díaz está facultada para consentir como albacea en la enaj jenación del derecho real de hipoteca.
. A esta pregunta contesta el Código Civil con los artículos .siguientes:
*35“Artículo 875. — Los albaceas tendrán todas las facultades que expresamente les- haya conferido el testador, y no sean contrarias 'a las leyes. ’ ’
“Artículo 876.: — No habiendo el -testador determinado especial-mente las facultades de los albaceas, tendrán las siguientes:
“1. Disponer y pagar los sufragios y el funeral del testador con arreglo a lo dispuesto por él en el testamento; y en su defecto, según la costumbre del pueblo.
“2. Satisfacer los legados que consistan en metálico, con el cono-cimiento y beneplácito del heredero. '
“3. Yigilar sobre la ejecución de todo lo demás ordenado en el testamento, y sostener, siendo justo, su validez en juicio y fuera de él.
“4. Tomar las precauciones necesarias para la' conservación y custodia de los bienes, con intervención de los herederos presentes.”
“Artículo 877. — Si no hubiere en la herencia dinero bastante para el pago de funerales y legados, y los herederos no lo aprontaren de lo suyo, promoverán los albaceas la venta de los bienes muebles; - y no alcanzando éstos la de los inmuebles, con intervención, de los herederos.1 ’
De estos preceptos se desprende que los albaceas tienen las facultades que expresamente ha querido conferirles el testador, que no sean contrarias a las leyes, y que, a falta de esa determinación, tienen solamente las especificadas en los artículos 876 y 877, o sea, la de disponer y jjagar los sufragios y funeral del testador, satisfacer legados que con-sistan en metálico, con el consentimiento y beneplácito dé los herederos, y si no hubiere dinero bastante para esas aten-ciones promover la venta de inmuebles con intervención de los herederos; y como en éstas facultades que confiere 'la ley no se comprenden las de realizar actos de riguroso domi-nio, como es la cancelación del derecho de hipoteca 'porque •envuelve la enajenación de un derecho real, es claro ' que .los albaceas a quienes el testador no confirió facultades para cancelar hipotecas no pueden otorgar un acto de esa natu-raleza, pues no es lícito ampliar sus poderes cuando el tes-tador se limitó a concederle los que a todo albacea reconoce la ley; y como donde terminan las' facultades de los alba-*36ceas nacen las de los herederos, ya que según el artículo 669 del mismo Código los herederos suceden al difunto por el solo hecho de su muerte en todos sus derechos y obligaciones, a falta de la autorización expresa del testador al albacea para consentir en la cancelación de una hipoteca, y en este caso no le fué conferida a María Torres Díaz, corresponde ese derecho a los herederos -y al cónyuge viudo. La Direc-ción de los Registros de España en 13 de Junio de 1874 negó que el albacea que no haya recibido facultad especial del tes-tador para otorgar actos de enajenación, a cuya clase perte-nece la extinción del derecho de hipoteca, tenga la facultad de cancelar créditos pertenecientes al testador; por la de 31 de octubre de 1892 se declaró inscribible un documento de cancelación de hipoteca otorgado por la viuda y los here-deros del acreedor; y por la de 7 de abril de 1896 se esta-bleció que el albacea testamentario no está facultado de acuerdo- con el Código Civil, para vender bienes de la heren-cia aunque ésta se halle yacente, si no se le concedió esa facultad por el testador.
El albacea no es el administrador de la herencia pues a menos que el testador le haya conferido ese carácter, no-(tiene otras facultades que las determinadas en los artículos 876 y 877 del Código Civil; pero aun en los casos en que-sea tal administrador por voluntad del testador o por nom-bramiento de los herederos o del tribunal, aun así no está autorizado para enajenar bienes inmuebles o derechos reales porque eáte derecho no es inherente a la facultad de admi-nistrar, según se ha resuelto ya por la Dirección G-eneral de los Registros de España en 9 de octubre de 1880 y 17 de junio de 1893.
Por consiguiente, siendo la otorgante del documento de cuya inscripción se trata albacea sin otras facultades que las legales, no tiene capacidad para consentir en la cancela-ción de la hipoteca.
En cuanto o la cita que en apoyo del recurso se hace de la sentencia del Tribunal Supremo de España de 11 de marzo *37de 1896, que se encuentra en el tomo 79 de la Jurispruden-cia Civil, página 462, dictada en pleito sobre cobro de pesos por pensiones vencidas de un censo, lo único que resuelve en este particular es que “así los herederos como el albacea administrador de una herencia tienen la facultad de ejer- ' citar las acciones conducentes al logro, así como a la defensa de los derechos que puedan corresponderles o le estén enco-mendados;” se trataba de un albacea administrador y no de un simple albacea, no decide que los albaceas, aun siendo también administradores, puedan cancelar una hipoteca, y por tanto no es aplicable a este casto.
Como en este recurso se trata claramente de la cance-lación otorgada por una albacea testamentaria que no ha sido nombrada administradora de la herencia, es innecesario que resolvamos, si, como pretende el recurrente, el adminis-trador nombrado de acuerdo con el artículo 902 del Código ’ Civil para casos en que la herencia se haya aceptado a bene-ficio de inventario, tiene o no la facultad de ejercitar accio-nes reales y de cancelar hipotecas.
Aun cuando la escritura fué otorgada por María Torres Días como albacea y además por la autorización que como tal le concedió el Tribunal de Distrito de Guayama en un procedimiento ex parte por ella promovido con la sola inter-vención del Fiscal, el recurrente prescinde de sostener la capacidad de María Torres Díaz para realizar el acto por virtud de la autorización que le concedió la autoridad judicial. Esa autorización en nada aumenta la capacidad de la albacea para otorgar la cancelación porque exigiendo el ar-tículo 83 de la Ley Hipotecaria que para cancelar inscripcio-nes o anotaciones constituidas en virtud de escritura pública es necesario que se demande en juicio declarativo aquel a quien pueda perjudicar la cancelación, cuando no consienta en ella, no puede el procedimiento ex parte instado por la albacea ser suficiente para que la cancelación se haga por-que no han sido oídos y vencidos en juicio los herederos de Jesús Ma. Texidor Vázquez, ni se ha obtenido la orden de *38cancelación de acuerdo con el artículo 1146 del Código Civil en procedimiento sobre consignación de la denda. Resolu-ciones de la Dirección de los Registros de España de 22 de septiembre de 1893, 20 de agosto de 1894 y de la sección de los Registros del Notariado del Ministerio de Ultramar de España de 27 de abril de 1895, citada por los señores G-alindo y Escosnra en sus comentarios a la Ley Hipotecaria, cnarta edición, tomo 3, página 54.
Además, cuando la lej7- dispone la manera de ejecutar al-gún acto no es lícito adoptar otra distinta. Carbonell v. El Registrador de San Germán, 18 D. P. R., 772.
La nota del registrador, recurrida en cuanto negó la can-celación de la hipoteca que pertenecía a Jesús Ma. Texidor Vázquez, debe ser confirmada.

Confirmada la nota recurrida en cuanto de-negó la cancelación de hipoteca.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison. .